—Order unanimously modified on the law and as modified affirmed without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court properly concluded that, upon payment by defendant Baastian Markesteyn (Markesteyn) pursuant to RPAPL 1341 (1), the complaint in this mortgage foreclosure action must be dismissed. Supreme Court, however, should not have permitted Markesteyn’s attorney to calculate the amount due for mortgage principal, interest and the costs of the action. Therefore, we modify the order by vacating the amount due plaintiff and remit the matter to Supreme Court to determine that amount. (Appeal from Order of Supreme Court, Wayne County, Strobridge, J. — Mortgage Foreclosure.) Present — Denman, P. J., Balio, Fallon, Doerr and Davis, JJ.